



COUR DAPPEL DE LONTARIO

RÉFÉRENCE:
    SCP Métrasse c. Tran, 2015 ONCA 614

DATE: 20150911

DOSSIER: M45388 (C59888)

Les juges Weiler, van Rensburg,
    Roberts

ENTRE

SCP Métrasse, Bui & Associés

Appelants (demandeur)

et

Tran Quoc Chinh et Bui Thi Linda

Intimés (défendeur)

Bui Dui Thinh, en personne

Chad A. Yehia, avocat pour les lintimés

Date de laudience : le 9
    septembre 2015

Décision rendue séance
    tenante.

En appel du jugement de la juge Andra
    Pollak de la Cour supérieure de justice, en date du 15 janvier 2015.

INSCRIPTION

[1]

Lappel est rejeté pour les motifs suivants.


[2]

Tout dabord, la société appelante na pas payé
    les dépens de 1000$ accordés aux intimés selon lordonnance de cette cour du 7
    juillet 2015.  M. Bui prétend que la société nest pas obligée de payer ces
    dépens directement aux intimés et quil a essayé sans succès de les verser au
    Comptable de la cour.

[3]

Lordonnance de cette cour est claire : les
    dépens de 1000$ devraient être payés aux intimés avant que lappel soit entendu.
    Il est également clair que, sans aucune justification, la société appelante ne
    la pas fait et quelle refuse de le faire, et cela en contravention dune
    ordonnance de cette cour.  Pour cette raison seule, lappel doit être rejeté.

[4]

En outre, le jugement de la juge Pollak du 15
    janvier 2015 est sans faute: la société appelante ne peut pas avancer dans une
    capacité représentative les déclarations individuelles de M. Bui et de sa
    famille.

[5]

Par conséquent, la juge Pollak a bien conclu
    quil nexiste pas de véritable question litigieuse nécessitant la tenue dun
    procès.  Le jugement de la juge Pollak est bien fondé.

[6]

Lappel est donc rejeté.

[7]

Les dépens au montant de 3573,29$ sont accordés
    aux intimés.

K.M. Weiler j.c.a

K. van Rensburg j.c.a

L.B. Roberts j.c.a.


